Exhibit 17
                                                 The Cincinnati Insurance Company ◼ The Cincinnati Indemnity Company
                            The Cincinnati Casualty Company ◼ The Cincinnati Specialty Underwriters Insurance Company
                                                                                 The Cincinnati Life Insurance Company



May 8, 2020


Sent via Regular U.S. Mail & Email: egplazallc@gmail.com

TJBC, INC dba 4202 MAIN STREET BREWING CO.
ATTN: TODD KENNEDY
6435 MAIN STREET
BELLEVILLE, IL 62223

Re:    Insured        :     TJBC, Inc. dba 4202 Main Street Brewing Co.
       Policy No.     :     ETD 0451206
       Claim No.      :     3527623
       Date of Loss   :     3/16/20


Dear Mr. Kennedy:

This letter is in follow-up to our previous letter of March 30, 2020 pertaining to your claim
for business interruption coverage involving the Novel Coronavirus known as SARS-CoV-
2, which causes the viral infection known as COVID-19 (“Coronavirus”). We have yet to
receive a response and are writing again to provide a list of the documents and materials
previously requested. Our prior letter identified potential coverage issues that may impact
your claim, and the information we have requested will help us proceed with our analysis.
The pending information that we previously requested is as follows:

   •   Please describe any actual or alleged presence of the Coronavirus at your
       premises or property at your premises. Additionally, please specify these details
       and supply these documents:
          o The reason or reasons why you believe that Coronavirus was present at
             your premises or property at your premises.
          o Copies of all inspection reports and test reports referring or relating to actual
             or suspected presence of Coronavirus at your premises or property at your
             premises.
          o Documents referring or relating to the presence of Coronavirus at the your
             premises, including among employees, customers or other visitors to the
             premises;
                 ▪ These documents should include any relevant correspondence or
                    emails.

   •   Please state whether you have been ordered by a civil authority, such as a
       government official, to close, or restrict access to, your premises. If so, please
       specify these details and supply these documents:
          o Identify the civil authority that issued the order or orders.
          o Identify the date and nature of the order or orders.
          o Supply a copy of the order or orders.
                               SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000420
      •   Identify the property, other than your own, that suffered a loss or damage, thereby
          causing the civil authority order to issue. Additionally, please specify these details
          and supply these documents:
             o The reason or reasons why you believe that Coronavirus was present at
                  premises or of property at premises other than your own premises.
                      ▪ The reason or reasons why you believe that Coronavirus present at
                         that other premises caused the issuance of the civil authority order
                         involved in your claim.
             o Copies of all inspection reports and test reports referring or relating to direct
                  physical loss or direct physical damage to that other premises.
             o Copies of all inspection reports and test reports referring or relating to actual
                  or suspected presence of Coronavirus at that other premises or property at
                  other premises.

Following our review of your responses to the foregoing requests we reserve the right to
request additional documentation should it be necessary to reach a decision on your
claim. If there is additional information which we have not requested, but which you
believe will affect your insurance coverage, please provide the additional information to
us for review.

We are conducting our ongoing investigation subject to a full reservation of its rights. We
reserve our rights under all provisions of your insurance policy without waiver, estoppel
or forfeiture in this acknowledgement, nor in any other action or communication by us, or
by others acting on our behalf.

Should you have any questions please feel free to reach out to me at any time.

Sincerely,


Jay McElhaney, CPCU, AIC
P.O. Box 205
St. Albans, MO 63073
Phone: 636-451-6886
Email: jay_mcelhaney@cinfin.com

cc:       Lakenan Insurance
          rtoth@lakenan.com




                                    SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000421
